Opinion by
Mr. Justice Mitchell,
This case is ruled by Johnson v. R. R. Co., 163 Pa. 127. The essential principle therein established is that a contract between employer and employee which preserves to the latter all his rights of action, in case of negligence, until after the facts have occurred and are known to him, is not against public policy. “ There is no waiver of any right of action that the person injured may thereafter be entitled to. It is not the signing of the contract but the acceptance of benefits after the accident that constitutes the release. The injured party therefore is not stipulating for the future, but settling for the past; he is not agreeing to exempt the company from liability for negligence, but accepting compensation for an injury already caused thereby.” Id. 134.
The facts of that case and this are not materially different. In both the agreement is that the acceptance of benefits, of course after the accident, shall operate as a release. In the present case there is an additional agreement that the plaintiff shall “ execute such further instrument as may be necessary formally to evidence such acquittance,” and it is argued that no such release has been executed by plaintiff. But it is not necessary that -it should be. The acceptance of benefits is the substance of the release, and the agreement for a further instrument is by its express terms a mere formality for convenience of evidence.
It is further argued that as the contract is between the relief association and the plaintiff and no evidence that the railroad company defendant has in fact paid anything into the treasury of the association there is no consideration to support a release to the railroad company. It is not however worth *533while to discuss whether the defendant is in position to take advantage of a consideration moving from another party but for its benefit, as the consideration from the defendant itself is abundant. As a member of the association it has assumed obligations to take charge of the administration, and to pay all the operating expenses, to take care of the funds and to be responsible for their safe keeping, to guarantee the obligations of the association, and to make appropriations to supply any deficiencies. These would be ample even if the amount of the consideration could be inquired into.
The release being a complete bar to plaintiff’s right of action it is not necessary to consider the evidence of negligence.
As a matter of practice it may be well to notice an irregularity in the form of the judgment. A point reserved is an authority to the court to enter judgment for the defendant non obstante veredicto. There can be no reservation in favor of the plaintiff, the verdict must be for him, with authority to enter judgment for the defendant against the verdict. Robinson v. Myers, 67 Pa. 9; State Bank v. McCoy, 69 Pa. 204; Morris v. Ziegler, 71 Pa. 450; Glading v. Frick, 88 Pa. 460; Hosler v. Hursh, 151 Pa. 415. If that authority is not exercised the reservation drops out of the ease altogether, and judgment is entered for plaintiff not on the point reserved but on the verdict, as if there had been no reservation at all.
Judgment reversed and judgment entered for defendant on the point reserved.